Citation Nr: 0100207	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
evaluation for the veteran's lumbosacral spine 
spondylolisthesis with degenerative disc disease at L5-S1.  

2.  Entitlement to restoration of a 20 percent disability 
evaluation for the veteran's hypertension.  

3.  Entitlement to restoration of a 10 percent disability 
evaluation for the veteran's left knee arthralgia with 
crepitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel
INTRODUCTION

The veteran had certified active service from October 1988 to 
August 1989.  In June 1992, the Atlanta, Georgia, Regional 
Office (RO) proposed to reduce the disability evaluation for 
the veteran's lumbosacral spine spondylolisthesis from 40 to 
20 percent, the disability evaluation for his hypertension 
from 20 to 10 percent, and the evaluation for his left knee 
arthralgia with crepitus from 10 percent to noncompensable.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 RO decision which 
implemented the proposed reductions as of June 1, 1993.  In 
February 1995, the RO recharacterized the veteran's 
service-connected lumbosacral spine disability as lumbosacral 
spine spondylolisthesis with degenerative disc disease 
evaluated as 20 percent disabling.  The veteran is 
represented in this appeal by the Veterans of Foreign Wars of 
the United States.  


REMAND

The veteran asserts that the record supports the restoration 
of a 40 percent evaluation, a 20 percent evaluation, and a 10 
percent evaluation for his lumbosacral spine disability, 
hypertension, and left knee disability, respectively.  In 
reviewing the report of an April 1997 Department of Veterans 
Affairs (VA) examination for compensation purposes, the Board 
observes that the veteran was noted to be taking prescribed 
medications for his service-connected orthopedic and 
cardiovascular disabilities and under the ongoing care of a 
primary care physician.  The VA examiner found the veteran's 
blood pressure to be mildly to moderately elevated and 
directed him to see his primary care physician for adjustment 
of his antihypertensive medication.  Clinical documentation 
of the cited treatment is not of record.  In reviewing a 
similar factual scenario, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing a similar factual scenario wherein a veteran 
sought an increased evaluation for a musculoskeletal 
disability, the Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2000), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO may not have 
considered the applicability of 38 C.F.R. § 4.40 (2000) to 
the evaluations of the veteran's lumbosacral spine and left 
knee disabilities.  Accordingly, this matter is REMANDED for 
the following action:  

1.  The RO should request that the 
veteran provide information as to all 
treatment of his lumbosacral spine 
disability, hypertension, and left knee 
disability since 1996 including the names 
and addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after March 
1996 be forwarded for incorporation into 
the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

4.  The RO should then readjudicate the 
veteran's claims of entitlement to 
restoration of a 40 percent disability 
evaluation for his lumbosacral spine 
spondylolisthesis with degenerative disc 
disease at L5-S1, a 20 percent disability 
evaluation for his hypertension, and a 10 
percent disability evaluation for his 
left knee arthralgia with crepitus with 
express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2000) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

